UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6492



JAMES E. GAFFNEY,

                                            Petitioner - Appellant,

          versus

S. R. WITKOWSKI, Warden; STATE OF SOUTH CARO-
LINA; ATTORNEY GENERAL OF THE STATE OF SOUTH
CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-90-2645-3-18-AK)

Submitted:   September 5, 1996         Decided:   September 17, 1996

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James R. Gaffney, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on July 1, 1991; Appellant's notice of ap-

peal was filed on January 30, 1996. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2